China Yingxia International, Inc. Second Quarter 2007 Earnings Conference Call August 15, 2007 Operator: The China Yingxia International Incorporated Second Quarter 2007 Earnings Conference Call will begin momentarily.We thank you for your patience and please do not disconnect.Once again, thank you for standing by.Our conference will begin momentarily. Good morning, ladies and gentlemen.Welcome to the China Yingxia International Incorporated Second Quarter 2007 Earnings Conference Call.At this time all participants are in a listen-only mode.Following today’s presentation instructions will be given for the question and answer session.If anyone needs assistance at any time during the conference please press the star followed by the zero.As a reminder this conference is being recorded today, Wednesday, August 15th, 2007. I would now like to turn the conference over to Alan Sheinwald of HC International.Please go ahead. Alan Sheinwald: Well thank you.Good morning.I’d like to thank everyone for joining us today for China Yingxia International’s 2007 Second Quarter Conference Call.Our call today will be hosted by Mrs. Ying Xia Jiao, CEO of the Company, and by Peter D. Zhou of American Union Securities, financial advisor to the Company.The Company will be providing their own translation.If anyone participating on the call this morning does not have a copy of the earnings release, please contact our office at 914-669-0222. Before we get started, I’m going to review the Company’s Safe Harbor statement.Statements in this conference that are not descriptions of historical facts are forward-looking statements relating to future events and, as such, all forward-looking statements are made pursuant to the Securities Litigation Reform Act of 1995.These forward-looking statements are subject to risks and uncertainties and actual results may differ materially.When used in this call the words anticipate, could, enable, estimate, intend, expect, belief, potential, will, should, project and similar expressions as they relate to China Yingxia International are such forward-looking statements.Investors are cautioned that all forward-looking statements involve risks and uncertainties which may cause actual results to differ from those anticipated by China Yingxia International at this time.These risks include the economic health of the (inaudible) industry and the availability of necessary funding.In addition, other risks are more fully described in China Yingxia International’s public filings with the US Securities Exchange Commission which can be reviewed at www.sec.gov. I would now like to just congratulate the Company first on a fantastic second quarter and turn the call over to the Company’s Chairwoman, Mrs. Ying Xia Jiao, to say a few words to the investors.Madam Jiao. Ying Xia Jiao: Okay.[Chinese spoken] Racy Du : Thanks to you all, thanks to you all for joining us today for China Yingxia International’s 2007 Second Quarter Conference Call. Ying Xia Jiao: [Chinese spoken] Racy Du: Thanks for investor support and attention to Yingxia and we can try our best to give reward to our investors. Ying Xia Jiao: [Chinese spoken] Racy Du: First of all, I would like to report the business and the financials of the second quarter, and I will talk about the third quarter. Ying Xia Jiao: [Chinese spoken] Racy Du: During the second quarter the number of franchisees increased to 650 compared with 300 for the second quarter of 2006. Ying Xia Jiao: [Chinese spoken] Racy Du: These franchisees purchase our products and sell them on an exclusive basis in store fronts or markets, in the markets exhibition halls. Ying Xia Jiao: [Chinese spoken] Racy Du: Our initial franchisee also includes (inaudible) inventory and the designation of an exclusive regional territory to the individual. Ying Xia Jiao: [Chinese spoken] Racy Du: Franchisees are granted provincial, regional and township levels.Our product mix also increased to include personal care products, cosmetics and nutritional foods including Nestle cereals and drinks. Ying Xia Jiao: [Chinese spoken] Racy Du: During the same period of 2006, our product mix was limited to cactus-based supplements and millet and rice products. Ying Xia Jiao: [Chinese spoken] Racy Du: Secondly, I would like to talk about the third quarter of 2007.We will expand the marketing force to promote our soybean organic milk, improve the development of new products and the sales of the functional rice. Ying Xia Jiao: [Chinese spoken] Racy Du: And increase the market share in China and increase the value-added of our products. Ying Xia Jiao: [Chinese spoken] Racy Du: Thanks for your investment and all the time attention to us.We will originally make use for the proceeds and try our best to realize its maximum earnings. Now, like, I’d like to turn it over to Peter D. Zhou to go over our financials for this past quarter.Peter. Peter D. Zhou: Thank you for the translation, Racy.First of all, I just want to thank all the investors for joining us today for our second quarter conference call.During the second quarter of 2007, the China Yingxia management team focused on growing its business through the franchise distribution model and also the expansion of its product base, distribution model which utilizes the branding concepts similar to a G&C and the financial incentives comparable to an Avon, to the franchisees has been very successful to date. During the quarter the Company increased the number of franchisees, as Mrs. Jiao stated earlier, from approximately 300 to 650 compared to the same quarter period in 2006 and remains confident that they will reach approximately 1,000 franchisees by the end of this year.In addition to its successful business model and branding strategy, the Company maintains a strong, solid product mix that has become widely accepted within China.So far this year the Company has added to its cactus, millet and rice products cosmetic products with new products that include personal care items and also Nestle Foods.The variety and quality of products now offered to the consumer has helped the Company greatly grow financially while in the meantime also enhancing its customer and franchisee satisfaction and loyalty. During the second quarter of 2007 the Company took on a number of expenditures for the quarter for the launch of its organic functional rice and soybean milk and yogurt products.As you may recall, the Company acquired the exclusive patent on a new strain of rice called W3660 which is aimed to benefit consumers suffering from renal ailments and also diabetes.This product, which has an annual revenue potential of $10 million will be sold as of the fourth quarter in 2007. The past second quarter of this year the Company opened two new sales centers responsible for the management and control of operations of distribution of soybean and organic functional rice products.The Company added an additional 34 new sales and marketing members and started an advertising campaign consisting of TV commercials and internet web-based ads.The Company strongly believes in these products and has taken all necessary steps to ensure that these items will be just as successful as the current products that is sold out to the current franchisees. I’ll now move on to the Company’s second quarter financial results specifically.The net sales for the second quarter ended June 30th, 2007, total revenues were 5.2 million, an increase of approximately 2 million or 60% compared to the 3.3 million for the second quarter of 2006.This increase is directly attributable to the increase in the number of franchisees who are now selling the Company’s expanded products mix of over 180 SKUs as compared to only approximately 60 in the same quarter in 2006.Cost of sales was approximately 2.3 million for the three months ended, an increase of approximately 1.2 million or about 113% compared to the 1.1 million for the three months ended June 30, 2006.The increase in cost of sales compared to the increase in revenue growth is mainly due to the lower margins of the new products added. Our cactus-based products generate gross margins of upwards of 60% as compared to our personal care products and Nestle products which generate only 30 to 40% gross margins.These margins are lower in part due to the fact that we simply distribute these items in comparison to the other cactus-based products and millet and rice products which we manufacture in-house or outsource to third party contractors. Total operating expenses totalled approximately 447,000 in comparison to 119,000 for the same quarter last year.This expense is related to R&D costs as well as general, administrative and sales costs.R&D expenses for the quarter were associated with our in-house testing and analysis of current supplement products and the application of tests toward new health-related products. Selling and general administrative expenses increased in conjunction with the increase in sales, the increase in number of franchisees and the increased expenditures with, associated with the launch of our new products in the second half of the year.This also includes the 34 new added sales and marketing team members, along with the advertising costs for TV and web-based content. The Company’s net income for the three months increased 426,000 or approximately 21% to 2.5 million, compared to 2 million for the three months ended June 30th, 2006. On the balance sheet, total assets for the second quarter of 2007 total 24.9 million including 100,000 in cash and cash equivalents.As I mentioned earlier, during this quarter we had significant expenditures in preparation for the official launch of our organic functional rice and soybean yogurt and milk products.Increase in other receivables to 1.6 million was due to the opening of our two new sales centers.We paid approximately 263,000 additionally as a deposit for the 657,000 needed to acquire the exclusive rights for the W3660 strain of organic rice.The inventory also increased due to the need for more raw materials and packaging materials that we plan to have for the new products in the second half of the year. Advances to suppliers totalled 3.4 million for the period, of which 1.7 consisted of prepayment to the farmers who grow and harvest our products, and 1.3 million towards the ongoing construction of the production lines for our existing and new products at our manufacturing facilities.During the six months ended June 30th, 2007, we were able to collect approximately 1.2 million in loans to related parties.These loans represent franchisees that were financed to open their franchise store fronts from the inception of the Company.The Company, to ing for 2007 and I also would appreciate it if you could give the same for 2008 and 2009. Racy Du: [Chinese Spoken] Ying Xia Jiao: [Chinese Spoken] Male Speaker: [Chinese Spoken] Racy Du: [Chinese Spoken] for the year of 2007 we will have sufficient [Chinese Spoken].We will have $15,004,000 US as the total revenue.For the year of 2008 we will have $22,783,500 US and for the year of 2009 we will have, they expected to have the total revenue of $32,385,200 US.That's all. Operator: And we have no further questions at this time.Mr. Zhou, I'll turn the call back over to you, sir, for any closing comments. Alan Sheinwald: This is Alan Sheinwald.At this time I'd just like to thank everybody for joining us today and we'll look forward to updating all shareholders again on our conference call for the third quarter in mid November.The company will be coming to the United States in early September, September 5, 6, and 7th, New York City, to the Roth Capital Conference.So if you'd like to meet management please give us a call.We'd be happy to set up a meeting.Thank you for joining us this morning. Operator: And ladies and gentlemen, that does conclude our conference for today.We thank you for your participation and you may disconnect.
